MacLean, J. (dissenting).
Inviting him to call promptly in the event of a mortgage proposition interesting him, the plaintiff wrote the defendant: “ I beg to call your attention to several funds aggregating upwards of $5,000,000 which I have been instructed to invest in bond and mortgage, in amounts to suit, at the low rates of four (4$) and four and a half (4J$) per cent. I am prepared to accommodate you with a satisfactory mortgage at a low rate of interest, on any of your properties, particularly 207 E. 94th St. It is needless to state that no charge whatsoever is made unless the loan is actually approved and accepted by my clients.”
In response the defendant called and, as he says, was introduced to a man seated in a dark corner with a droplight over his desk, was asked some questions and then asked to sign a paper placed on a board shoved out from the desk; it was dark, he could not see a letter on the paper and thought it was blank, but being told, on demurring, it did not bind him if he did not make the loan, that if he did not make the loan the paper would not he worth anything and would be wiped out he signed. “ I thought,” he testified, “ it could do no harm to sign it because Mr. Finck sent me a letter stating under what conditions I could make a loan.” This, plausible of itself, is made credible by its turning out that the paper with what followed ostensibly bound the defendant to acceptance of a mortgage for a year at six per cent, interest and fifteen per cent, commission, or twenty-one per cent, per annum, besides lawyer’s fees unpriced, too much of a pactum leoninum to be enforced without more support.
The judgment should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.